


110 HR 4085 IH: Military Service Tax Relief Act of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4085
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Klein of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the penalty-free distributions from retirement plans to individuals
		  called to active duty and the election to include combat pay as earned income
		  for purposes of the earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Military Service Tax Relief Act of
			 2007.
		2.Distributions
			 from retirement plans to individuals called to active duty
			(a)In
			 generalClause (iv) of section 72(t)(2)(G) is amended by striking
			 , and before December 31, 2007.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals ordered or called to active duty on or after December 31,
			 2007.
			3.Election to include
			 combat pay as earned income for purposes of earned income tax credit
			(a)In
			 generalClause (vi) of section 32(c)(2)(B) (defining earned
			 income) is amended to read as follows:
				
					(vi)a
				taxpayer may elect to treat amounts excluded from gross income by reason of
				section 112 as earned
				income.
					.
			(b)Provision not
			 subject to EGTRRA sunsetSection 105 of the Working Families Tax
			 Relief Act of 2004 (relating to application of EGTRRA sunset to this title)
			 shall not apply to section 104(b) of such Act.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2007.
			
